DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on March 15, 2022 is acknowledged and has been entered.  Claim 1-5 has been amended.  Claims 1-5 are pending.

Claims 1-5 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL.

Previous Grounds of Rejection – adjusted to address claim amendments

Claim Interpretation
The claims are being interpreted as drawn on a detection device that is useful for detection.  Therefore, the use terminology is being interpreted as part of the preamble but the claim is functionally interpreted as comprising the individual components of the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 19, 24 of copending Application No. 16763161 (reference application) (‘161 application herein) in view of Bordelon et al. (ACS Appl Mater. Interfaces, 2011, 3, p 2161-2168).
Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the claims are drawn to devices which include very similar features including at least one well and an amplifiable reagent in the at least one well at a specific copy number (compare instant claim 1 and claims 17 and 19 of the ‘161 application). Further, there are two or more groups where the well is divided and varies and where the well includes an amplifiable reagent and primer (compare instant claim 1 and 4-5 to claim 24 of the ‘161 application).  Therefore, while the claims are not identical the instant claims are not patent eligible because the claims are too similar when compared to a copending application, the ‘161 application.
The differences between the instant claims and the ‘161 application lie in the steps which require that the wells include cells which include nucleic acid, include a known copy number and that a coefficient of variation is included.  These features of the claims are obvious in view of the teachings of Bordelon et al. Bordelon teaches a device which includes extraction of nucleic acids from cells, followed by amplification and detection.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the ‘161 application to include the steps of nucleic acid extraction and detection as taught by Bordelon to arrive at the claimed invention with a reasonable expectation for success.  Bordelon teaches “We have developed a self-contained nucleic acid extraction cassette suitable for operation in a low-resource setting. This simple design contains processing solutions preloaded within a continuous length of 1.6 mm inner diameter Tygon tubing. Processing solutions are separated by air gaps and held in place during processing by the surface tension forces at the liquid_air interface, viz. surface tension valves. Nucleic acids preferentially adsorbed to silica-coated magnetic particles are separated from sample interferents using an external magnet to transfer the nucleic acid biomarker through successive solutions to precipitate, wash and elute in the final cassette solution. The efficiency of the extraction cassette was evaluated using quantitative reverse transcriptase PCR (qRT-PCR) following extraction of respiratory syncytial virus (RSV) RNA” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of the ‘161 application to include the steps of nucleic acid extraction and detection as taught by Bordelon to arrive at the claimed invention with a reasonable expectation for success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25, 26, 27, 31, 33 of copending Application No. 16766125 (reference application) (‘125 application herein) in view of Bordelon et al. (ACS Appl Mater. Interfaces, 2011, 3, p 2161-2168). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the claims are drawn to devices which include very similar features including at least one well, or a plurality of wells, and an amplifiable reagent in the at least one well at a specific copy number (compare instant claim 1 and claims 31, 33 of the ‘125 application). Further, there claims encompass two or more groups into which the wells are divided and varies the specific copy number (compare instant claim 1 and 4-5 to claim 23 and 25-27 of the ‘125 application).  Therefore, while the claims are not identical the instant claims are not patent eligible because the claims are too similar when compared to a copending application, the ‘125 application.
The differences between the instant claims and the ‘125 application lie in the steps which require that the wells include cells which include nucleic acid, include a known copy number and that a coefficient of variation is included.  These features of the claims are obvious in view of the teachings of Bordelon et al. Bordelon teaches a device which includes extraction of nucleic acids from cells, followed by amplification and detection.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the ‘125 application to include the steps of nucleic acid extraction and detection as taught by Bordelon to arrive at the claimed invention with a reasonable expectation for success.  Bordelon teaches “We have developed a self-contained nucleic acid extraction cassette suitable for operation in a low-resource setting. This simple design contains processing solutions preloaded within a continuous length of 1.6 mm inner diameter Tygon tubing. Processing solutions are separated by air gaps and held in place during processing by the surface tension forces at the liquid_air interface, viz. surface tension valves. Nucleic acids preferentially adsorbed to silica-coated magnetic particles are separated from sample interferents using an external magnet to transfer the nucleic acid biomarker through successive solutions to precipitate, wash and elute in the final cassette solution. The efficiency of the extraction cassette was evaluated using quantitative reverse transcriptase PCR (qRT-PCR) following extraction of respiratory syncytial virus (RSV) RNA” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of the ‘125 application to include the steps of nucleic acid extraction and detection as taught by Bordelon to arrive at the claimed invention with a reasonable expectation for success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim.1 includes an amendment that recites, “wherein the nuclei acid in the at least one well is contained in a specific copy number of 1000 or less”.  The specification only teaches copy number of 100 or less.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordelon et al. (ACS Appl Mater. Interfaces, 2011, 3, p 2161-2168).
With regard to claim 1, Bordelon teaches a detection determining device used in a detection determining method including, in detection of a testing target in a sample by amplification of the testing target and a nucleic acid, determining that the testing target is present and a detection result is positive when the nucleic acid is amplified and the testing target is amplified, and determining that the testing target is absent or at least less than a specific copy number of the nucleic acid and a detection result is negative when the nucleic acid is amplified and the testing target is not amplified (p 2162-2163, where cell samples are extracted, amplified and detected), the detection determining device comprising; 
at least one well having at least one well into which the nucleic acid is incorporated, the nucleic acid being extracted from the at least one cell located in the at least one well (p 2162 “2.2. Preparation of RSV infected and Uninfected Hep-2 Cell Lysates” heading and “2.5. RNA extraction Using Prototype Capillary Extraction” heading, see also Figure 1, and p. 2163 “2.7 RNA Extraction from TE buffer and Hep-2 Cell Lysates Using Continous Tubing Extraction Cassette” heading, see Figure 2, where each of these variations extract nucleic acids from cells and the extracted lysate is used for further analysis and amplification), 
wherein the nucleic acid in the at least one well is contained in a specific copy number of 1000 or less (p 2162 “2.3 Conversion of RSV N Gene RNA Copy Number to pfu/mL Reported in Clinical Literature” heading; see also p. 2163 col. 1, Figure 3 and 5, where copy number determinations are made),
a coefficient of variation CV, which is the standard deviation  of the specific copy number divided by an average copy number x, satisfies CV< 1/vx for the average copy number x (p 2166, col. 2 where coefficient of variation is described).
With regard to claim 2, Bordelon teaches a detection determining device according to claim 1, comprising information on the specific copy number, wherein the information on the specific copy number is at least any one selected from the group consisting of information on uncertainty of the specific copy number and the coefficient of variation CV of the specific copy number (p 2162 “2.3 Conversion of RSV N Gene RNA Copy Number to pfu/mL Reported in Clinical Literature” heading; see also p. 2163 col. 1, Figure 3 and 5, where copy number determinations are made).  
With regard to claim 3. Bordelon teaches a detection determining device according to claim 1, wherein the nucleic acid is a nucleic acid of a partial base sequence of norovirus genome (p 2162 “2.3 Conversion of RSV N Gene RNA Copy Number to pfu/mL Reported in Clinical Literature” heading; see also p. 2163 col. 1, Figure 3 and 5, where copy number determinations are made).  
With regard to claim 4, Bordelon teaches a detection determining device according to claim 1, comprising; 
two or more groups into which the at least one well is divided to be varied in composition in the at least one well (p 2162 “2.2. Preparation of RSV infected and Uninfected Hep-2 Cell Lysates” heading and “2.5. RNA extraction Using Prototype Capillary Extraction” heading, see also Figure 1, and p. 2163 “2.7 RNA Extraction from TE buffer and Hep-2 Cell Lysates Using Continous Tubing Extraction Cassette” heading, see Figure 2, where each of these variations extract nucleic acids from cells and the extracted lysate is used for further analysis and amplification).  
With regard to claim 5, Bordelon teaches a detection determining device according to claim 4, comprising 
two or more groups into which the at least one well in which a reagent composition containing the nucleic acid in the specific copy number is located is divided, to have the nucleic acid located in the same specific copy number but to be varied in composition of the reagent composition except for the specific copy number, or 
two or more groups into which the at least one well in which the nucleic acid is located in the specific copy number is divided, to be io varied in the specific copy number of the nucleic acid (p 2162 “2.2. Preparation of RSV infected and Uninfected Hep-2 Cell Lysates” heading and “2.5. RNA extraction Using Prototype Capillary Extraction” heading, see also Figure 1, and p. 2163 “2.7 RNA Extraction from TE buffer and Hep-2 Cell Lysates Using Continous Tubing Extraction Cassette” heading, see Figure 2, where each of these variations extract nucleic acids from cells and the extracted lysate is used for further analysis and amplification; look also to Fig 3 and 5, where copy number is determined). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deprez et al. (Biomolecular Detection and Quantification, 2016, 9:29-39) teaches a very similar format of detection of copy numbers.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM